         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION

        and

 STATE OF NEW YORK,

                                Plaintiffs,

         v.

 VYERA PHARMACEUTICALS, LLC,

 PHOENIXUS AG,
                                                     Case No. 1:20-cv-00706-DLC
 MARTIN SHKRELI, individually, as an
 owner and former director of Phoenixus AG
 and a former executive of Vyera
 Pharmaceuticals, LLC,

         and

 KEVIN MULLEADY, individually, as an
 owner and director of Phoenixus AG and a
 former executive of Vyera Pharmaceuticals,
 LLC,

                                Defendants.

                                 JOINT RULE 26(f) REPORT

        Plaintiffs Federal Trade Commission (“FTC”) and the State of New York and Defendants

Vyera Pharmaceuticals, LLC, Phoenixus AG, Martin Shkreli, and Kevin Mulleady, by and

through their undersigned counsel, jointly submit the following Rule 26(f) Report and Discovery

Plan.

        The parties conducted the Rule 26(f) conference telephonically on February 27, 2020.

The parties discussed all of the matters outlined in Rule 26(f) during that conference.

                                                 1
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 2 of 20




       The parties respectfully submit the following proposed discovery plan pursuant to Rule

26(f). Where the parties were unable to agree on an issue, each side has set forth its respective

position. The parties’ respective proposed schedules are attached to this Report as Exhibit A.

       A.      Initial Disclosures – Rule 26(f)(3)(A)

       The parties agree to exchange initial disclosures pursuant to Rule 26(a) no later than

April 13, 2020. The parties agree that the initial disclosures will take the form prescribed in Rule

26(a), including that counsel for Defendants will identify whether any of them represents any

individuals or entities identified pursuant to Rule 26(a)(1)(A)(i).

       B.      Subjects of Discovery and Discovery Completion – Rule 26(f)(3)(B)

               1. Subjects of Discovery

       Plaintiffs anticipate the subjects of discovery will include factual and expert discovery

regarding the parties’ respective claims and defenses, including: (1) the relevant antitrust market;

(2) Defendants’ Daraprim distribution agreements, agreements regarding supply of

pyrimethamine active pharmaceutical ingredient (“API”), and data-blocking agreements; (3) the

alleged anticompetitive and procompetitive effects, including any consumer harm, of the conduct

alleged; (4) the impact of Defendants’ conduct on entry into the market of generic Daraprim

(pyrimethamine); (5) Shkreli and Mulleady’s individual liability; and (6) the appropriate remedy.

       Defendants anticipate the subjects of discovery will include factual and expert discovery

regarding the parties’ respective claims and defenses, including: (1) the availability of Daraprim

for sale on the open market during the relevant period; (2) the likelihood and timing of generic

entry for Daraprim; (3) the ability of generic manufacturers to obtain required FDA approvals

and to bring a generic form of Daraprim to market; (4) the ability of API manufacturers to obtain

FDA approvals and to sell pyrimethamine API; (5) the potential for recurrence of the alleged

                                                  2
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 3 of 20




conduct; (6) available substitutes for Daraprim and/or pyrimethamine API; and (6) defenses to

Messrs. Shkreli’s and Mulleady’s alleged individual liability, including but not limited to the

specific role and conduct of Messrs. Shkreli and Mulleady during the relevant period.

               2. Fact Discovery

       The parties do not agree about when fact discovery should close. The parties’ respective

proposed schedules are attached to this Report as Exhibit A. The parties do not agree about

whether discovery should be stayed pending resolution of anticipated motions to dismiss.

       Plaintiffs’ Position:

       Plaintiffs’ position is that discovery should not be stayed pending resolution of the

anticipated motions to dismiss. Plaintiffs also respectfully propose that the Court resolve this

issue at the status conference scheduled for March 20, 2020. In any event, if the Court prefers

full briefing on the issue, Plaintiffs do not agree with Defendants’ proposal that their anticipated

motion to stay should be delayed until the deadline for their motions to dismiss.

       Defendants’ proposed schedule contemplates a stay of discovery until this Court resolves

numerous motions to dismiss that have yet to be filed. Briefing for these motions to dismiss will

not be complete for about four months. Defendants provide no good cause for why the Court

should diverge from “the usual practice in federal courts—permitting discovery to continue

during the pendency of a motion to dismiss.” Tobias Holdings, Inc. v. Bank United Corp., 177 F.

Supp. 2d 162, 169 (S.D.N.Y. 2001); see also Fed. R. Civ. P. 26(c). This well-established

principle “applies with even greater force where, as here, Defendants have not yet filed a motion

to dismiss, but merely contemplate one.” Noble Talents LLC v. Asch, No. 19-cv-11020, 2020

U.S. Dist. LEXIS 25306, *1-2 (S.D.N.Y. Feb. 13, 2020).

       To satisfy their “good cause” burden, Defendants must meet a three-factor balancing test

                                                  3
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 4 of 20




that weighs “(1) whether a defendant has made a strong showing that the plaintiff’s claim is

unmeritorious, (2) the breadth of discovery and the burden of responding to it, and (3) the risk of

unfair prejudice to the party opposing the stay.” Kirschner v. J.P. Morgan Chase Bank, N.A., No.

17-CV-6334 (PGG) (SLC), 2020 WL 230183, at *2 (S.D.N.Y. Jan. 15, 2020) (internal quotation

marks omitted). Each of the factors weighs against Defendants’ request for a discovery stay.

       First, Defendants cannot make the “strong showing” that Plaintiffs’ claims are

“unmeritorious.” Relying on documents and testimony from their investigation, Plaintiffs’ 65-

page complaint sets forth detailed allegations that Defendants engaged in a multi-faceted

anticompetitive scheme to block lower-cost generic competition to a life-saving medication in

violation of federal and state antitrust laws. See Guiffre v. Maxwell, No. 15 Civ. 7433 (RWS),

2016 WL 254932, at *2 (S.D.N.Y. Jan. 20, 2016) (denying motion to stay because the complaint

pleaded “concrete facts and law to support all of [Plaintiffs’] arguments”).

       For example, the Complaint alleges that Defendants entered two exclusive contracts

intended to deny generic competitors access to Daraprim’s active pharmaceutical ingredient

(“API”), the key input in pharmaceutical products. Compl. ¶¶ 138-169. After securing an

exclusive contract with the only supplier approved to manufacture the API for the U.S. market,

Defendants then moved to sideline an API supplier that had been working with potential generic

competitors. As the Complaint alleges, Defendants had no need for this second API source, and

never purchased any of the API for its own product. Compl. ¶¶ 153-65. Nonetheless, Defendants

paid this API supplier millions of dollars to ensure that it could not to supply its potential

competitors. Compl. ¶ 60. These allegations, among many others, fully support the claims that

Defendants have violated, and are continuing to violate, federal and state antitrust law. See

Geneva Pharm. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 495-501, 506-10 (2d Cir. 2004)

                                                  4
          Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 5 of 20




(finding that exclusive API contracts could form the basis for Sherman Act Sections 1 and 2

liability).

        Second, Defendants cannot demonstrate that Plaintiffs’ discovery is so broad and

burdensome as to merit a stay. Defendants’ position is that any discovery would be unduly

burdensome. But instead of seeking a preemptive blanket protective order, “there is no reason

that any objections to individual requests cannot be dealt with through the meet-and-confer

process, and, if necessary, a conference with the Court.” Kirschner, 2020 WL 230183, at *3; see

also Mulligan v. Long Island Univ., No. 18-CV-2885 (ERK) (SJB), 2018 WL 8014320, at *3

(E.D.N.Y. Dec. 13, 2018) (denying motion to stay where defendants could “seek a protective

order which the Court would consider in the ordinary course of discovery practice”). Such

objections should not, however, be based solely on the pendency of the motion to dismiss.

        Third, Plaintiffs—and the consumers we seek to protect—would suffer significant

prejudice if the Court stayed discovery. The outcome of this case directly impacts patients,

hospitals, and other organizations that would benefit from generic competition to Daraprim.

Although the FDA recently approved one generic version of Daraprim, generic entry has not yet

occurred. Moreover, consumers typically do not experience significant cost savings until

multiple generics enter and compete. Defendants’ ongoing conduct has significantly delayed this

competition. See Guiffre, 2016 WL 254932, at *2 (denying a stay when complaint describes an

“ongoing series of events”). Plaintiffs are ready and eager to make their case at trial and to end

Defendants’ anticompetitive conduct. To that end, discovery should proceed and no stay should

be issued.

        Defendants’ Position:

        Defendants’ position is that it is inappropriate and improper for Plaintiffs to include

                                                  5
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 6 of 20




advocacy briefing on this issue in a Rule 26(f) Report. Moreover, it is inconsistent with the

parties’ discussions during their two Rule 26(f) conferences. Defendants’ position is that

discovery should be stayed pending resolution of the anticipated motion(s) to dismiss.

Defendants plan to file a motion to stay discovery for the Court’s consideration

contemporaneously with their motion(s) to dismiss.

       Areas of Agreement:

       The parties agree that they shall serve subpoenas and discovery requests sufficiently in

advance of the discovery completion date such that all responses or objections will be due on or

before that date. The close of fact discovery shall not preclude requests for admission regarding

the authentication and admissibility of exhibits.

       Parties who produce discovery shall produce a copy of the discovery to all parties. If a

non-party produces discovery to a party, the receiving party shall promptly provide a copy of the

non-party discovery to all parties.

       The parties agree that discovery should not be conducted in phases or limited to or

focused on particular issues.

       The parties anticipate that discovery of foreign entities may be necessary in this case and

that it may be necessary to serve discovery pursuant to the Hague Convention on the Taking of

Evidence Abroad in Civil or Commercial Matters or other international agreements.

               3. Expert Discovery

       The parties do not agree about when expert discovery should close, whether there should

be reply expert reports, and whether it is appropriate to address certain expert discovery issues in

this Report. The parties’ respective proposed schedules are attached to this Report as Exhibit A.



                                                    6
          Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 7 of 20




        Plaintiffs’ Position:

        The parties should be permitted to serve reply expert reports that respond to the

opinions set forth in expert rebuttal reports. Reply reports would not be an opportunity to

correct oversights in the original report. Instead, they would be limited to explaining,

countering, or disproving the opinions of the other party. Allowing for reply expert reports

will have several benefits in these proceedings. First, they will help narrow the issues of

dispute among the experts, which promotes efficiency for both the parties and the Court.

Second, they will ensure that all of an expert’s opinions and analyses, including those that

respond to points raised in opposing experts’ rebuttal reports, are fairly disclosed before

expert depositions. Third, given the Court’s preference for written direct testimony of

experts, providing for reply reports will reduce the possibility that an opposing side objects to

written direct expert testimony on the ground that it contains undisclosed opinions. See

generally Ironshore Ins. Ltd. v. Western Asset Mgmt. Co., No. 11 Civ. 5954 (LTS) (JCF),

2013 WL 2051863, at *2 (S.D.N.Y. May 15, 2013) (Magistrate Mem. & Order) (“Reply

expert reports may be appropriate if the rebuttal reports raise new matters not discussed in the

initial reports.”).

        Plaintiffs also propose the following with respect to expert discovery. Because experts for

both Plaintiffs and Defendants will likely use significant amounts of data in the preparation of

their expert reports and their expert testimony, a party shall produce with any initial, rebuttal, or

reply expert report, subject to any applicable protective order: (a) a list of all commercially-

available computer applications used in the preparation of the report; (b) a copy of all data sets,

in native file format, used or developed in the preparation of the report; (c) a copy of any

customized statistical software or other customized computer programs used by the party’s

                                                  7
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 8 of 20




expert in the course of preparing their report; (d) any processed data files developed in the

preparation of the report; (e) a description of how the programs and original data set(s) were

employed to create a final data set(s) if requested; and (f) a description of the purpose and format

of each data file and program file with instructions on how replication can be conducted if

requested.

        Defendants’ Position:

        Defendants’ position is that the parties should not be permitted to serve reply expert

reports as these are neither necessary nor customary. In addition, Defendants’ position is that

Plaintiffs’ proposed schedule for the timing of expert reports in Exhibit A is unrealistic,

unreasonable and plainly designed to unfairly advantage Plaintiffs; Plaintiffs propose two

months for Plaintiffs’ expert reports, only one month for Defendants’ rebuttal reports, fourteen

days for reply reports, but only thirty days for expert depositions. This is in contrast to

Defendants’ more reasonable proposed schedule that eliminates expert reply reports and instead

gives the same amount of time for Plaintiffs’ and Defendants’ expert reports -- two months for

each of Plaintiffs’ expert reports, and for Defendants’ rebuttal reports -- and then two months for

expert depositions. Further, Defendants’ position is that any specifics regarding expert discovery

are premature and inappropriate for a Rule 26(f) Report; rather, these would be better served as

part of an expert discovery protocol that the parties could negotiate at a more appropriate time in

the future.

        C.     Disclosure, Discovery, or Preservation of ESI – Rule 26(f)(3)(C)

        The parties anticipate that the scope of discovery will encompass Electronically Stored

Information (“ESI”). The parties will request ESI in the form or forms that facilitate efficient

review of ESI. In general, the parties will produce ESI either according to the same ESI technical

                                                  8
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 9 of 20




specifications used by Defendants in the FTC’s pre-complaint investigation or in accordance

with an ESI protocol as agreed among the parties or ordered by the Court.

       The parties disagree about whether certain potential issues relating to ESI need be

presented in this Report.

       Plaintiffs’ Position:

       Plaintiffs have raised several issues regarding the preservation, collection, and production

of ESI and other relevant discovery materials from the personal files and email accounts of

Defendants Shkreli and Mulleady and the employees of Defendants Vyera and Phoenixus. The

parties are continuing to negotiate and discuss these issues, and Plaintiffs may raise with the

Court unresolved issues (if any) requiring the Court’s attention.

       Defendants’ Position:

       Defendants’ position is that there is no issue with regard to preservation. Plaintiffs have

not identified any specific issues or non-compliance with ESI preservation and conceded as

much on the Rule 26(f) teleconference on February 27, 2020. All Defendants understand their

ESI preservation obligations and made this known to Plaintiffs during that Rule 26(f)

teleconference. Thus, Defendants’ position is that there is no need to have a provision regarding

the preservation of ESI in this Report.

       D.      Privilege – Rule 26(f)(3)(D)

       The parties agree to the following guidelines concerning the preparation of privilege logs:

identification of the litigation or potential litigation underlying attorney work product claims is

permitted; identification of the name and the company for each non-Defendant person is

sufficient identification; and there is no requirement to identify the discovery request to which

each privileged document was responsive.

                                                  9
        Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 10 of 20




       The parties agree that the following privileged or otherwise protected communications

may be excluded from privilege logs:

       (a)     any documents or communications sent solely among outside counsel for the

Defendants or persons employed or retained by such counsel;

       (b)     after the filing of the Complaint for Injunctive and Other Equitable Relief on

January 27, 2020, any documents or communication regarding the conduct of this litigation sent

solely among outside counsel for the Defendants or sent solely between outside counsel for the

Defendants and (i) Defendants or (ii) Defendants’ employees. Notwithstanding the foregoing,

privileged documents or communications that may otherwise be exempt from logging under this

subpart must nevertheless be logged if any portion of the document or communication also

concerns ongoing or forward-looking business decisions, plans, actions, or practices.

       (c)     any documents or communications sent solely among counsel for the Plaintiffs or

persons employed or retained by the Plaintiffs for the purpose of this litigation or the pre-

Complaint investigations; and

       (d)     non-responsive privileged documents attached to responsive documents; however,

when privileged documents that are attached to responsive documents are withheld from

production, the parties will insert a placeholder to indicate a document has been withheld from

that family; and

       (e)     draft litigation filings.

       The parties agree that, to the extent Defendants served privilege logs on the Plaintiffs

during the pre-Complaint investigations, those privilege logs are deemed served in this action.

The parties agree to produce documents in this matter on a rolling basis and serve privilege logs

no later than 45 days after each production, unless otherwise agreed. The parties further agree

                                                 10
        Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 11 of 20




that they have reserved all rights to challenge any privilege claims, whether described on logs

previously produced or otherwise.

       E.      Limitations on Discovery – Rule 26(f)(3)(E)

       The parties disagree about the allocation of time during non-party depositions.

       Plaintiffs’ Position:

       During non-party depositions, if both sides cross-notice the deposition, then the time will

be divided equally, i.e., three and one-half hours for each side. Any time allotted to one side not

used by that side may be used by the other side up to the seven-hour limit in total. The parties

may, by mutual consent, agree to a different allocation of time for specific non-party depositions

without leave of Court. Current and former employees of the Defendants do not count as non-

parties for purposes of this proposal.

       Plaintiffs’ proposal to allocate time at non-party depositions equally between the parties

is practical, fair, and reduces the likelihood that the Court will be dragged into disagreements

about the proper allocation for particular depositions. The proposal also is flexible. By setting

only a default rule, it allows the parties to negotiate changes in the time allocation where

appropriate. Finally, allowing one side to use the other’s unused time should limit any

gamesmanship with cross-noticing of depositions. Defendants’ proposal to rely on the Federal

Rules of Civil Procedure is ineffective because the Rules do not address how to allocate time

between the parties for non-party depositions. Thus, Defendants’ proposal is likely to lead to

disagreements that ultimately will need to be resolved by this Court.

       Defendants’ Position:

       Defendants’ position is that the Federal Rules of Civil Procedure governing depositions,

including Fed. R. Civ. P. 30(d)(1), will apply, unless the parties agree to particular modifications,

                                                 11
        Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 12 of 20




which would be addressed on a deposition-by-deposition basis. Plaintiffs’ proposal is

unnecessary and could lead to gamesmanship with cross notices and time allocations being taken

up strategically, especially since most of the non-parties have presumably already spoken to the

Plaintiffs, whereas Defendants have had access to none of them. Moreover, Plaintiffs’

unwillingness to apply their protocol to former employees of the Companies, meaning that the

presumption would not apply to those individuals, substantially undermines Plaintiffs’ position

and supposed rationale.

       Areas of Agreement:

       The parties agree that there shall be no limitations on the number of requests for the

production of documents pursuant to Rule 34 or on the number of requests for admission

pursuant to Rule 36. Each party reserves the right to seek a protective order pursuant to Rule

26(c) with respect to specific discovery requests.

       The parties agree that each side shall serve no more than twenty-five interrogatories,

including all discrete subparts.

       The parties agree that it will be necessary to take more than ten depositions as permitted

under Rule 30(a)(2)(A).

       The parties propose that the limitation on depositions be increased to 200 hours per side

for fact depositions.

       The parties agree that testimony taken in investigational hearings during the FTC’s pre-

Complaint investigation do not count towards the number of hours agreed above. Either party

may further depose witnesses whose testimony was taken in investigational hearings during the

pre-Complaint investigations. The parties also agree that expert depositions shall not count

towards the number of hours allotted for depositions.

                                                12
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 13 of 20




        F.      Other Orders That the Court Should Issue – Rule 26(f)(3)(F)

        The parties are negotiating a stipulated protective order that they intend to present to the

Court. The parties agree that neither side should exchange documents under Rule 26(a)(1)(A)(ii)

until a protective order is entered in this case. The parties agree that they will negotiate an expert

protocol that will address discovery of expert materials.

        G.      Other Matters

                1. Settlement

        The parties discussed settlement during the Rule 26(f) conference, and it does not appear

that settlement is likely at this time.

                2. Witness Lists

        The parties disagree about the procedure for finalizing witness lists and whether there

should be opportunity to depose previously unidentified witnesses.

        Plaintiffs’ Position:

        A party’s final witness list may include individuals not previously identified on (i) the

Rule 26(a) initial disclosures or (ii) Rule 26(e) supplemental disclosures that have been provided

at least 30 days before the end of fact discovery, so long as the opposing parties are provided a

reasonable opportunity to take the witness’s deposition before the pretrial conference. The

limitation on depositions shall not include depositions of any person identified in the final trial

witness list who was not previously disclosed in (i) or (ii) above and was not previously deposed.

        Plaintiffs’ proposed rule is consistent with a “basic purpose” of the Federal Rules of Civil

Procedure to facilitate the full disclosure of relevant information during discovery and to prevent

“trial by ambush.” In re Hornbeam Corp., No. 14 Misc. 424 (Part 1), 2015 WL 13647606, at *5

(S.D.N.Y. Sept. 17, 2015) (quoting Ginns v. Towle, 361 F.2d 798, 801 (2d Cir. 1966)). Rule

                                                  13
         Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 14 of 20




26(a)(1)(A) requires a litigant to identify each individual likely to have discoverable information

that the disclosing party may use to support its claims or defenses in its initial disclosures, and

Rule 26(e) imposes a continuing duty to supplement such disclosures in a timely manner

throughout the discovery period if the litigant learns they are incomplete or incorrect in any

material respect. By ensuring that the opposing parties will have the opportunity to depose a late-

identified witness, Plaintiffs’ proposal both discourages gamesmanship by eliminating any unfair

advantage to be gained and provides for fair and orderly discovery by the opposing parties when

a witness is identified late.

        Defendants’ Position:

        Defendants’ position is that specifics regarding witness lists for trial are premature and

improper for a Rule 26(f) Report.

                3. Consent to Magistrate Judge

        The parties do not consent to proceed before a magistrate judge.

                4. Joinder of Parties and Amendment of Pleadings

        Plaintiffs anticipate that additional states may join as Plaintiffs in this action. The parties

propose June 19, 2020 as the final date by which parties may be joined. Plaintiffs reserve all of

their rights to seek leave to amend the Complaint.

                5. Service of Pleadings and Discovery

        The parties agree that service of all pleadings and discovery, including copies of Rule 45

subpoenas, and delivery of all correspondence in this matter shall be made by email or FTP to

counsel of record for each party, except when the volume of attachments requires overnight

delivery of the attachments or personal delivery, in which case service shall be made to the

following individuals designated by the parties for each side noted below:

                                                   14
Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 15 of 20




     For Plaintiff Federal Trade Commission:

     Markus H. Meier
     Federal Trade Commission
     Bureau of Competition
     400 Seventh Street, S.W.
     Washington, DC 20024
     Tel: (202) 326-3759
     mmeier@ftc.gov

     Maren Schmidt
     Federal Trade Commission
     Bureau of Competition
     400 Seventh Street, S.W.
     Washington, DC 20024
     Tel: (202) 326-3084
     mschmidt@ftc.gov

     For Plaintiff State of New York:

     Elinor R. Hoffmann
     New York State Office of the Attorney General
     28 Liberty St.
     New York, NY 10005
     Tel: (212) 416-8269
     elinor.hoffmann@ag.ny.gov

     Jeremy R. Kasha
     New York State Office of the Attorney General
     28 Liberty St.
     New York, NY 10005
     Tel: (212) 416-8277
     jeremy.kasha@ag.ny.gov

     Saami Zain
     New York State Office of the Attorney General
     28 Liberty St.
     New York, NY 10005
     Tel: (212) 416-6360
     saami.zain@ag.ny.gov

     For Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG:

     Steven A. Reed
     MORGAN, LEWIS & BOCKIUS LLP

                                   15
Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 16 of 20




     1701 Market Street
     Philadelphia, PA 19103
     Tel: (215) 963-5603
     steven.reed@morganlewis.com

     Stacey Anne Mahoney
     MORGAN, LEWIS & BOCKIUS LLP
     101 Park Avenue
     New York, NY 10178
     Tel: (212) 309-6930
     stacey.mahoney@morganlewis.com

     Sarah E. Hsu Wilbur
     MORGAN, LEWIS & BOCKIUS LLP
     101 Park Avenue
     New York, NY 10178
     Tel: (212) 309-6701
     sarah.wilbur@morganlewis.com

     For Defendant Martin Shkreli:

     Christopher H. Casey
     DUANE MORRIS LLP
     30 South 17th Street
     Philadelphia, PA 19103
     Tel: (215) 979-1155
     chcasey@duanemorris.com

     Andrew John Rudowitz
     DUANE MORRIS LLP
     30 South 17th Street
     Philadelphia, PA 19103
     Tel: (215) 979-1974
     ajrudowitz@duanemorris.com

     Edward T. Kang
     KANG, HAGGERTY & FETBROYT LLC
     123 S. Broad St. #1670
     Philadelphia, PA 19109
     Tel: (215) 525-5852
     ekang@khflaw.com

     Kandis Kovalsky
     KANG, HAGGERTY & FETBROYT LLC
     123 S. Broad St. #1670

                                   16
        Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 17 of 20




               Philadelphia, PA 19109
               Tel: (215) 525-1993
               kkovalsky@khflaw.com

               For Defendant Kevin Mulleady:

               Kevin J. Arquit
               KASOWITZ BENSON TORRES LLP
               1633 Broadway
               New York, NY 10019
               Tel: (212) 506-1750
               karquit@kasowitz.com

               Kenneth R. David
               KASOWITZ BENSON TORRES LLP
               1633 Broadway
               New York, NY 10019
               Tel: (212) 506-1893
               kdavid@kasowitz.com

               Anthony Macdonald Caputo
               KASOWITZ BENSON TORRES LLP
               1633 Broadway
               New York, NY 10019
               Tel: (212) 506-3302
               acaputo@kasowitz.com

       Each side shall copy and produce materials obtained in discovery, in the format they were

received from any non-party, to the other parties, within three business days after receipt by the

side initiating the discovery request; except that if a non-party produces materials that are not

Bates-stamped, the party receiving the materials may Bates-stamp them before producing a copy

to the other parties and shall produce the documents or electronically stored information in a

reasonable time.


Dated: March 12, 2020                                 Respectfully submitted,

                                                      /s/ Markus H. Meier
                                                      Markus H. Meier (pro hac vice)
                                                      Federal Trade Commission

                                                 17
Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 18 of 20




                                   600 Pennsylvania Avenue, NW
                                   Washington, DC 20580
                                   Tel: (202) 326-3759
                                   mmeier@ftc.gov
                                   Counsel for Plaintiff Federal Trade
                                   Commission

                                   /s/ Elinor R. Hoffmann
                                   Elinor R. Hoffmann
                                   Office of the Attorney General
                                   28 Liberty Street
                                   New York, NY 10006
                                   Tel: (212) 416-8269
                                   elinor.hoffmann@ag.ny.gov
                                   Counsel for Plaintiff State of New York

                                   /s/ Steven A. Reed
                                   Steven A. Reed
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1701 Market Street
                                   Philadelphia, PA 19103
                                   Tel: (215) 963-5603
                                   steven.reed@morganlewis.com
                                   Counsel for Defendants Vyera
                                   Pharmaceuticals, LLC and Phoenixus AG

                                   /s/ Edward T. Kang
                                   Edward T. Kang
                                   KANG HAGGERTY & FETBROYT LLC
                                   123 S. Broad Street #1670
                                   Philadelphia, PA 19109
                                   Tel: (215) 525-5852
                                   ekang@khflaw.com
                                   Counsel for Defendant Martin Shkreli

                                   /s/ Kevin J. Arquit
                                   Kevin J. Arquit
                                   KASOWITZ BENSON TORRES LLP
                                   1633 Broadway
                                   New York, NY 10019
                                   Tel: (212) 506-1750
                                   karquit@kasowitz.com
                                   Counsel for Defendant Kevin Mulleady



                              18
       Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 19 of 20




                                     EXHIBIT A
                                 PROPOSED SCHEDULE

                                           Plaintiffs’ Proposed     Defendants’ Proposed
Event                                            Deadline                 Deadline
Initial Disclosures Served                    April 13, 2020            April 13, 2020
Initial Pretrial Conference                   March 20, 2020           March 20, 2020
Defendants’ Motion to Stay                    Not applicable            May 22, 2020
Discovery                                (The parties’ statements
                                          in this Report suffice)
Plaintiffs’ Opposition to Motion to           Not applicable             July 6, 2020
Stay Discovery
Defendants’ Reply in Support of              Not applicable              July 27, 2020
Motion to Stay Discovery
Defendants’ Motion(s) to Dismiss or           May 8, 2020                May 22, 2020
Answers
Plaintiffs’ Opposition(s) to Motion(s)        June 22, 2020              July 6, 2020
to Dismiss                                     (+45 days)
Defendants’ Reply(ies) in Support of          July 13, 2020              July 27, 2020
Motion(s) to Dismiss                           (+21 days)
Deadline for Joining Additional               June 19, 2020              June 19, 2020
Parties or Amending Pleadings
Close of Fact Discovery                    December 18, 2020          18 months after the
                                             (nine months)          resolution of motions to
                                                                             dismiss
Expert Reports from Parties Bearing        February 16, 2021        2 months after the close
the Burden on an Issue                        (+60 days)                of fact discovery
Rebuttal Expert Reports                     March 18, 2021          4 months after the close
                                              (+30 days)                of fact discovery
Reply Expert Reports                         April 1, 2021               Not applicable
                                              (+14 days)
Close of Expert Discovery                    April 30, 2021         6 months after the close
                                              (+30 days)               of fact discovery
Motion(s) for Summary Judgment               June 14, 2021                  [TBD]
                                              (+45 days)
Opposition(s) to Motion(s) for               July 29, 2021                  [TBD]
Summary Judgment                              (+45 days)
Reply(ies) in Support of Motion(s)          August 19, 2021                 [TBD]
for Summary Judgment                          (+21 days)
If no Summary Judgment Motions               June 30, 2021                  [TBD]
filed, Joint Pretrial Motion
       Case 1:20-cv-00706-DLC Document 60 Filed 03/12/20 Page 20 of 20




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 12, 2020, I served a true and correct copy of the foregoing

document and exhibits on all counsel of record via the Court’s CM/ECF system.



Dated: March 12, 2020                                /s/ Markus H. Meier
                                                    Markus H. Meier (pro hac vice)
                                                    Federal Trade Commission
                                                    600 Pennsylvania Avenue, NW
                                                    Washington, DC 20580
                                                    Tel: (202) 326-3759
                                                    mmeier@ftc.gov
